980 F.2d 730
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Johnnie MEADOWS, Petitioner-Appellant,v.Terry L. MORRIS, Warden;  David L. Baker, Warden,Respondents-Appellees.
No. 92-3595.
United States Court of Appeals, Sixth Circuit.
Nov. 25, 1992.

Before KENNEDY, BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges.

ORDER

1
Johnnie Meadows appeals a district court order denying his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In 1985, Meadows pled guilty to two counts of burglary and was sentenced to consecutive terms of six to fifteen years imprisonment.   The Ohio courts affirmed Meadows's conviction and sentence in various post-conviction proceedings.


3
Meadows then filed the present petition for writ of habeas corpus.   In his petition, he alleged that:  1) the trial judge failed to insure that a complete sentencing transcript was kept because he recited Meadows's plea agreement off the record;  2) his guilty plea was not knowingly, intelligently, and voluntarily made;  and 3) he was denied effective assistance of counsel.   The district court determined that his claims were without merit and dismissed the case.   Meadows has filed a timely appeal.   On appeal, he requests the appointment of counsel.


4
Upon review, we conclude that the district court properly denied Meadows's petition for writ of habeas corpus.   Meadows has failed to establish that he was denied a fundamentally fair proceeding resulting in his unjust confinement.   Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 495 U.S. 950 (1990).


5
Accordingly, we deny Meadows's request for counsel and affirm the judgment of the district court for the reasons set forth in its opinion and order filed on May 5, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.